Citation Nr: 0414970	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-30 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of shell fragment wound (SFW) of the left (major) shoulder 
with injury to Muscle Group (MG) III.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to November 1945 and from May 1947 to September 1953.

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The representative's December 2003 motion to advance this 
case on the docket due to the veteran's advanced age was 
granted.

In December 2003, the Board denied entitlement to increased 
evaluations for left eye aphakia and SFW residuals to left MG 
XIX.  The Board remanded the issue of entitlement to an 
increased evaluation for residuals of SFW of the left 
shoulder with injury to MG III to the RO for additional 
development of the evidence.  That development having been 
completed the case is once more before the Board for 
appellate consideration.


FINDING OF FACT

Residuals of SFW of the left (major) shoulder with injury to 
MG III are productive of not more than moderate impairment.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of a SFW of the left (major) shoulder with 
injury to MG III have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Codes 5303, 5201 (2003).








REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show treatment in 
October 1944 for a moderately severe penetrating SFW of the 
left shoulder.  The wound was treated and he was returned to 
duty.  No followup treatment was noted.  On a November 1945 
physical examination report for separation from active duty, 
a history of left shoulder SFW was noted.  On examination of 
the  left shoulder, no scar or functional impairment was 
noted.  A neurologic examination was normal.

A September 1953 physical examination report for separation 
from the veteran's second period of active duty refers to a 
history of left shoulder SFW.  No functional impairment of 
the left shoulder was noted on objective examination.

A December 1953 VA orthopedic examination report shows the 
veteran was described as having a healthy build.  He was not 
in apparent distress.  No pertinent muscular atrophy or 
deformity was present.  A small scar was noted in the mid 
portion of the left deltoid measuring 1/2 inch in length.  The 
scar was described as well healed and nontender.  The 
examiner noted that the examination findings revealed no 
objective evidence of functional disability and no subjective 
complaints.  An x-ray report of the left shoulder was normal.  
A tiny metallic fragment was noted adjacent to the greater 
tuberosity.  

A January 1954 RO rating decision shows that a 20 percent 
evaluation has been in effect for residuals of SFW of the 
left shoulder with injury to MG III since September 1953. 

The veteran was hospitalized at a VA medical Center (MC) from 
November 1955 to February 1956 for multiple injuries 
including brachial plexus paralysis of the left upper 
extremity as a result of his truck falling off of a "jack" 
onto his left shoulder.  

A March 1956 VA orthopedic examination shows limited range of 
motion of the left shoulder.

A May 1985 VA orthopedic examination report shows the veteran 
stated he had no gunshot wound/SFW to the left shoulder.  He 
noted that his left shoulder symptoms stemmed from an 
accident that occurred postservice when a truck fell on him 
and caused left sided weakness.  He noted he was not service-
connected for this nor was he claiming anything.  Pertinent 
diagnosis was old left shoulder injury.

A December 1998 VA muscle examination report shows the 
veteran denied any SFW of the left shoulder.  No left 
shoulder complaints were noted.  A shrapnel scar was noted 
over the mid aspect of the left biceps but no scars were 
noted in the left shoulder area of MG III.  Examination of 
the left shoulder revealed no palpable tenderness.  Range of 
motion was reduced with onset of pain in the left shoulder at 
forearm flexion at 120 degrees and abduction at 90 degrees.  
Both movements were limited by pain.  External rotation was 
limited to 80 degrees with onset of pain.  Internal rotation 
was adequate and painless at 90 degrees.  There was no 
weakness in the shoulder girdle with muscle strength at 5/5 
and the elevation and abduction up to the level of the 
shoulder involving MG III was intact.  It was noted that a 
recent x-ray study of the left shoulder revealed degenerative 
changes in the glenohumeral joint.  

Diagnosis was degenerative joint disease of the left shoulder 
with reduced range of motion, reduced by onset of pain, but 
with adequate 5/5 shoulder girdle strength.  There was no 
evidence of actual/visible SFW of the left shoulder.  The 
wound involved the anterior mid biceps with no residual 
biceps pain or weakness.  It was noted that MG III 
musculature of the left shoulder was intact with normal 
elevation and abduction of the forearm up to the level of the 
shoulder.  

A January 2004 VA orthopedic examination report shows the 
examiner reviewed the veteran's claims file in conjunction 
with the examination of the veteran's left shoulder.  The 
veteran was noted as left hand dominant since birth.  In 
reviewing the claims file the examiner noted that the 
veteran's left shoulder apparently suffered some sort of very 
minimal shrapnel injury which healed completely and allowed 
him to return to full and active duty in the mid 1940's.  It 
was noted that examinations thereafter while in service found 
no pertinent physical impairment, even on reenlistment and 
redischarge examinations from the veteran's additional 
service in Korea.  

The medical examiner noted that the record lacked evidence of 
physical impairment or weakness or problem with the left 
upper extremity until severe functional impairment to the 
left upper extremity was noted from an injury to the left 
brachial plexus in 1955 which was well documented in the 
claims file.  It was noted that extended use caused fatiguing 
and weakness of the left upper extremity and the left hand 
had virtually no use. 

On additional objective examination there was no evident 
atrophy of the biceps, triceps or deltoid on the left.  The 
examiner noted that there was virtually no visible scar in 
the left shoulder region although when examined very closely 
there was a faint line scar on the left lateral deltoid which 
was very linear, well healed, nontender and without 
deformity.  The veteran noted that his wife used a razor 
blade to cut out a piece of shrapnel from his deltoid at some 
point in the past.  

The left shoulder had flexion actively and passively to 150 
degrees, extension to 55 degrees, abduction to 175 degrees, 
adduction to 35 degrees, internal rotation to 80 degrees and 
external rotation to 80 degrees, all without significant 
crepitation or pain.  It was noted that there was no 
significant change in motion with repetition and no noted 
crepitus, pain or weakness with repeated use and motion.  The 
left hand revealed evidence of impaired function.  

Based on a review of the claims file and examination findings 
the examiner essentially opined that that the veteran's 
current left upper extremity impairment is due to an 
intercurrent postservice job related injury in 1955 causing 
severe brachial plexus injury with permanent neurologic 
damage.  The medical examiner pointed out that the evidence 
in the claims file showed only a minor shrapnel injury to the 
left shoulder in service which healed completely, allowing 
the veteran to return to active duty for many years to 
include a second period of active service without evidence of 
left shoulder impairment until the intercurrent job related 
injury in 1955.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations. 
38 C.F.R. § 4.1 (2003).

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Applicable criteria provide that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The issue of an increased rating for the veteran's left 
(major) shoulder disability arises from a claim for increase 
received in January 2002.  In Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) the United States Court of Appeals for Veterans 
Claims (CAVC) held that "[w]here entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco, 7 Vet. App. 55, 58 (1994); 38 
C.F.R. § 4.2 (2003).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, 

treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (2003).

The veteran's residuals of a SFW to the left (major) shoulder 
with damage to Muscle Group III has been evaluated by the RO 
as equivalent to moderate muscle damage and rated under 
38 C.F.R. § 4.73, Diagnostic Code 5303 which provides as 
follows:

Group III.  Function: Elevation and abduction of arm to level 
of shoulder; act with 1 and 2 of Group II in forward and 
backward swing of arm.  Intrinsic muscles of shoulder girdle: 
(1) Pectoralis major I (clavicular): (2) deltoid.  For 
moderate muscle injury of the dominant upper extremity a 20 
percent evaluation is warranted.  For moderately severe 
muscle injury of the dominant upper extremity a 30 percent 
evaluation is warranted.  For severe muscle injury of the 
dominant upper extremity a 40 percent evaluation is 
warranted.  Id.

While it is noted that 38 C.F.R. § 4.56 describes muscle 
damage in terms of injury due to a single bullet, small 
shell, or shrapnel fragment, the underlying principle is the 
same regardless of the nature of the injury.  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  The 
classification of muscle damage is provided, in pertinent 
part, as follows:

Moderate disability of muscles

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles

(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe disability of muscles

(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

A) X-ray evidence of minute multiple scattered foreign bodies  
indicating intermuscular trauma and explosive effect of  the 
missile.  (B) Adhesion of scar to one of the long bones, 
scapula, pelvic  bones, sacrum or vertebrae, with epithelial 
sealing over  the bone rather than true skin covering in an 
area where  bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current  
in electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile,  
particularly of the trapezius and serratus in wounds of  the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple  piercing by a projectile.

Under alternative criteria of Diagnostic Code 5201, a 20 
percent disability rating for limitation of motion of the 
shoulder of the major or minor extremity when motion of the 
arm is limited at shoulder level.  A 30 percent disability 
rating is warranted when the motion of the major arm is 
limited to midway between the side and shoulder level.  A 40 
percent evaluation is warranted when motion of the major arm 
is limited to 25 degrees or less from the side.  Id.  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction of 
movement, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown , 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2003).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

During the appeal period, the RO formally notified the 
veteran of the VCAA of 2000 in February 2002 with respect to 
the issue on appeal.  Also, he was advised of evidence he 
could submit himself or to sufficiently identify evidence and 
if private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record. 

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
notice was initially provided to the veteran before the 
initial unfavorable RO decision in May 2002.  

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board notes that in 
VAOPGCPREC 1-2004, VA General Counsel held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the VA, upon receipt of a 
complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits and 
must indicate which portion of that 
information and evidence the claimant 
must provide and which portion VA will 
attempt to obtain for the claimant.  In 
Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the CAVC stated that 
section 3.159(b)(1), explicitly, and 
section 5103(a), implicitly, require that 
VA request that the claimant provide any 
evidence in his or her possession that 
pertains to the claim.  The CAVC's 
statement that sections 5103(a) and 
3.159(b)(1) require VA to include such a 
request as part of the notice provided to 
a claimant under those provisions is 
obiter dictum and is not binding on VA.  
Further, section 5103(a) does not require 
VA to seek evidence from a claimant other 
than that identified by VA as necessary 
to substantiate the claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Accordingly, 
there is no prejudice to him by appellate consideration of 
the claims at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.159(b)).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims on appeal, no 
further assistance is required to comply with the duty to 
assist as mandated under the VCAA of 2000.


Increased Rating

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

In this case, the Board recognizes that a 20 percent 
evaluation has been in effect for service-connected residuals 
of SFW of the left (major) shoulder with injury to 
MG III since September 1953, more than 20 years.  

Under governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951 (2003).  The 20 percent rating is 
thus protected at that level.

The competent and probative medical evidence of record shows 
that the veteran's left shoulder SFW in service was described 
as minimal in nature.  The SFW healed completely and allowed 
him to return to full and active duty.  Examinations 
thereafter including reenlistment and redischarge 
examinations from service in Korea found no pertinent left 
shoulder physical impairment.  Significantly, the record 
lacks evidence of any permanent physical impairment of the 
left upper extremity with weakness until an intercurrent post 
service job related injury to the left brachial plexus in 
1955.  Subsequently dated VA examinations show the veteran 
related his chronic left shoulder symptoms to the postservice 
accident.

A recent opinion from a VA orthopedic examiner based on a 
review of the claims file and examination findings 
essentially shows that the veteran's current left upper 
extremity impairment is due to intercurrnet postservice job 
related injury in 1955 causing severe brachial plexus injury 
with permanent neurologic damage.  In evaluating the claim 
for an increased rating of service-connected left shoulder 
disability, consideration may not be given to symptoms and 
manifestations of coexisting nonservice-connected left upper 
extremity disability.  38 C.F.R. § 4.14.

A longitudinal review of the record shows that the current 
competent and probative medical evidence continues to 
demonstrate that the residuals of SFW of the left (major) 
shoulder with injury to MG III result in no more than 
moderate disability under Diagnostic Code 5303.  

The record lacks objective evidence specific to service-
connected residuals of SFW of the left shoulder with injury 
to MG III demonstrating moderately severe disability of the 
affected muscle including loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
There is no associated objective evidence of cardinal signs 
and symptoms of service-connected left shoulder muscle 
disability manifested by loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain impairment of coordination 
and uncertainty of movement.  The competent medical evidence 
is absent any current limitation of motion or neurologic 
impairment solely due to SFW of the left (major) shoulder 
with injury to MG III upon which to grant a higher rating.  
Specifically, the record lacks limitation of motion of the 
left  upper extremity midway between the side and shoulder 
level solely due to SFW of the left (major) shoulder with 
injury to MG III. 

Due to the ongoing static nature of service-connected 
residuals of SFW of the left (major) shoulder with injury to 
MG III the protected 20 percent evaluation remains in effect 
since the competent and probative medical evidence with 
consideration of 38 C.F.R. §§ 4.40, 4.45 fails to demonstrate 
increased symptoms and manifestations solely due to service 
connected disability which meet or more nearly approximate 
the criteria for the next higher rating.

In sum, for the reasons expressed above, it is the conclusion 
of the Board that the service-connected residuals of SFW of 
the left (major) shoulder with injury to MG III is 
contemplated in the criteria for the 20 percent schedular 
evaluation currently assigned under Diagnostic Code 5303, and 
no higher.  Moreover, the Board finds that the veteran would 
not warrant a higher rating based on any of the other 
Diagnostic Codes for the shoulder or the arm.

Also, the Board notes that recent objective evaluations have 
shown that any scar resulting from the veteran's service-
connected left shoulder disability is well healed, nontender 
and nonadherent.  

In view of the lack of any specific pertinent manifestations 
regarding the scar, a separate compensable rating for left 
shoulder SFW scarring is not warranted.  See 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2003) (effective August 
30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002) (effective prior to August 30, 2002).


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, and obviously 
considered them, but did not grant an increased evaluation on 
this basis.

It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
has not markedly interfered with employment, and has not 
required frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the case to the Under Secretary or the 
Director of the VA Compensation service for consideration of 
extraschedular evaluation.


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluation for service-connected residuals of SFW 
of the left (major) shoulder with injury to MG III.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased evaluation for residuals of SFW 
of the left (major) shoulder with injury to MG III is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



